433 F.2d 344
UNITED STATES of America, Plaintiff-Appellee,v.George Herman GRAVES, Defendant-Appellant.
No. 29060.
United States Court of Appeals, Fifth Circuit.
October 22, 1970.

W. H. F. Wiltshire, Pensacola, Fla. court appointed), for appellant.
William Stafford, U. S. Atty., Pensacola, Fla., Stewart J. Carrouth, Asst. U. S. Atty., Tallahassee, Fla., for appellee.
Before BELL, THORNBERRY, and CLARK, Circuit Judges.
PER CURIAM:


1
This appeal is from a judgment of conviction entered on a jury verdict of guilty following appellant's trial on charges of causing forged securities to be transported in interstate commerce. 18 U.S. C.A. §§ 2(b) and 2314. We affirm.


2
After careful consideration of the record, we are of the firm view that there was no deprivation of the right to counsel nor of any other right mandated by the Fifth or Sixth Amendments or by Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). In addition, the limiting instruction given in connection with the admission of evidence relating to use of an assumed name as part of the modus operandi respecting the violation of the statute on another occasion, was adequate.1 The court did not err in failing to reiterate the instruction, without request and in the absence of objection, in the general charge to the jury.


3
Affirmed.



Notes:


1
 For an account of that occasion, see United States v. Graves, 5 Cir., 1970, 428 F.2d 196